Citation Nr: 0119572	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-12 772	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
non-Hodgkins lymphoma of the tongue.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision, which granted the 
veteran's claim of entitlement to service connection for 
residuals of non-Hodgkins lymphoma of the tongue and assigned 
a noncompensable evaluation for such.  Currently, the veteran 
has appealed to the Board for an initial compensable rating.

FINDINGS OF FACT

1.  The veteran's non-Hodgkins lymphoma of the tongue is not 
recurrent

2.  The veteran has reduced taste sensation; specifically, he 
has only about 10% taste sensation intermittently.

3.  The veteran's xerostomia and scar tissue formation in the 
posterior pharynx and tongue results in marked speech 
impairment.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of non-Hodgkins lymphoma of the tongue have been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 7202 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1962 to 
February 1966.  He had an additional period of active 
military service from October 1981 to September 1998.

The veteran's service medical records indicate that while in 
service, he was diagnosed with non-Hodgkins lymphoma of the 
tongue.  Treatment prior to discharge, included chemotherapy 
and radiation therapy.

By a June 1999 RO rating decision, the veteran's claim of 
entitlement to service connection for residuals of non-
Hodgkins lymphoma of the tongue was granted, and a 
noncompensable evaluation was assigned for such.  (Since this 
June 1999 decision, the veteran's noncompensable rating has 
remained the same.)

In July 1999, the veteran requested an initial increased 
compensable evaluation for his service-connected residuals of 
non-Hodgkins lymphoma of the tongue.  He indicated he was 
requesting a higher initial rating for the following post-
operative and post-chemotherapy residuals to include: (1.) 
diminished near to total loss of sense of taste; (2.) severe 
loss of salivary flow requiring a 20 minute per day fluoride 
treatment to prevent tooth loss; (3.) more frequent teeth 
cleaning required because lack of adequate salivation and 
enzymes needed to prevent natural breakdown of bacteria in 
mouth; (3.) as a clergyman, he can not conduct a sermon or 
otherwise carry on an extended discussion; (4.) difficulty 
swallowing, which requires sipping water to make up for 
decreased salivation.

In addition to his above-referenced request, the veteran 
submitted medical evidence.

A medical report from Dr. A.D.N, D.D.S., dated January 11, 
1999, reflects that the veteran was treated for a dental 
condition.  It was noted that the veteran expressed concern 
regarding the future impact his reduced salivary flow would 
have on his oral health.  According to the veteran, his 
salivary flow reduction was secondary to oncological 
radiation therapy, which he previously underwent to treat 
malignant lymphoma of the tongue.  He advised that he had 
completed three cycles of CHOP chemotherapy and radiation 
therapy in January 1997.  He indicated that he now takes the 
medication Pilocarpine to increase his salivary flow.  
However, he continues to feel like he has a dry mouth, and he 
also believed this condition affected his speech and ability 
to act properly.  Lastly, the veteran indicated he was also 
concerned about the increased possibility of decay, gum 
disease and thyroid gland problems.  

Diagnosis of the veteran indicated he had a normal healthy 
mouth, with the exception of multiple restorations, gingival 
recessions, reduced salivary flow and lingual invagination.  
The examiner remarked that the veteran had no loss of teeth 
due to loss of substance of body of maxilla or mandible.  
However, due to radiation therapy in the oral area, the 
veteran was at increased risk of periodontal disease, root 
surface caries, and osteoradionecrosis.

A Medical Care report, dated January 21, 1999, indicates the 
veteran relayed a general medical history wherein he 
reiterated that he acquired non-Hodgkins lymphoma in service 
which required chemotherapy and radiation treatment.  An ENT 
examination of the veteran at this time was described as 
normal, and he had normocephalic except for some dryness 
noted on the oreal mucosa.  

A medical report from the Oncology Department at the Naval 
Medical Center, dated in October 1999, indicates the veteran 
was seen for a routine follow up.  He reported subjective 
complaints of decreased taste sensation, permanently 
decreased salivation due to radiation, and problems 
swallowing solids without the assistance of fluids.  The 
impression was that there was no evidence of any active 
disease at this time.  However, the veteran had permanent 
xerostomia and taste sensation loss due to radiation with 
negative impact on professional abilities and skills.

In correspondence dated in October 2000, Dr. M.C.V, M.D., 
from the Naval Radiation Oncology Clinic, advised that the 
veteran has been a patient of the clinic since September 
1996.  He [veteran] initially came to the attention of the 
clinic when he was diagnosed with a diffuse non-Hodgkins 
lymphoma of the oral tongue for which he received 
chemotherapy and exteranal beam radiation therapy.  The 
veteran completed his definitive treatment in January 1997, 
and Dr. M.C.V., M.D. indicated this particular letter was in 
regards to the up-to-date current side effects of the 
veteran's therapy.

According to the physician, the veteran currently has only 
about 10% taste sensation intermittently.  His saliva 
production is approximately 20 to 25 percent that of a normal 
unradiated person.  Moreover, the physician indicated that 
the current medication, which is best suited to alleviate 
this side effect, appears to have no affect whatsoever on the 
veteran.  According to the physician, the veteran's side 
effects affect him to the point that he is able to swallow 
liquids without difficulty, but solids remain very difficult 
to handle secondary to his dry mouth.  In addition, he has 
increased difficulty with pronunciation secondary to scar 
tissue formation in the posterior pharynx and oral tongue 
also due to his previous treatment.  In the opinion of the 
physician, the veteran's symptoms and side effects were of a 
permanent nature, and there will be no further improvement in 
these side effects.  He also opined that this is a severe 
disability as well as a permanent disability in light of the 
veteran's profession as a minister and the significant impact 
on his ability to communicate in his chosen profession.  At 
the current time, the patient is unable to sing hymns nor is 
he able to give a complete sermon.

Finally, in June 2001, the veteran testified as to his 
residual symptoms of non-Hodgkins lymphoma of the tongue.  He 
advised that since his treatment in 1996, his condition has 
remained consistent in the sense that his taste and and the 
salivary production has never improved, and will not improve 
as it is a permanent condition.  He testified that on a daily 
basis, he is required to monitor his speech very carefully 
because the loss of saliva affects his speech almost 
immediately on the occasions when he has to speak for 
extended periods of time.  Medication has not helped him.  If 
he is in a counseling situation, the veteran indicated that 
he has to keep his responses to a minimal.  He does not 
participate in the liturgy in order to save his saliva for 
the sermon.  On a daily basis, his lack of saliva impacts the 
way he can vocalize.  In regards to employment, the veteran 
indicated that his xerostomia has caused him to choose his 
assignments very carefully.  As a minister, he must go 
someplace where he has the support on the part of the laity 
for worship services.  Therefore, he is limited in regards to 
where he serves and in regards to some of the larger 
appointments where he would be asked to speak more 
frequently.  Lastly, the veteran advised that because of his 
voice, he no longer participates in the singing of hymns.

II.  Legal Analysis

The veteran has maintained that his current noncompensable 
rating does not adequately reflect the severity of his 
service-connected residuals stemming from non-Hodgkins 
lymphoma of the tongue.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, as the veteran has appealed from an initial 
award, consideration will given to whether an initial 
compensable rating for his service connected residuals of 
non-Hodgkin's lymphoma of the tongue was warranted for any 
period of time during the pendency of his claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's service-connected residuals of non-
Hodgkins lymphoma of the tongue have been rated by the RO 
under Diagnostic Code 6276 for sensory organ loss of taste 
and Diagnostic Code 7715 for non-Hodgkins lymphoma.  
38 C.F.R. §§  4.87(a), 4.117, Diagnostic Codes 6276, 7715 
(2000).

Under Diagnostic Code 6276, a 10 percent evaluation is 
assigned where there is complete loss of taste.  Based on the 
medical evidence of record, the veteran does have decreased 
taste sensation.  Recent correspondence, dated in October 
2000, shows the veteran has only about 10% taste sensation 
intermittently.  Because the medical findings reflect the 
veteran has reduced taste, as opposed to a complete loss of 
taste sensation, the criteria for a compensable ten percent 
evaluation under Diagnostic Code 6276 has not been met.  
38 C.F.R. § 4.87(a), Diagnostic Code 6276.  Therefore, where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2000).

Under Diagnostic Code 7715, a 100 percent evaluation is 
warranted when non-Hodgkins lymphoma is active, or the 
veteran is undergoing a treatment phase for such disease.  
The rating of 100 percent shall continue with mandatory VA 
examination at the expiration of six months.

The evidence in this present case indicates the veteran 
developed lesions on the right side of his tongue and tonsil 
in August 1996.  A tongue biopsy showed peripheral t-cell 
lymphoma, diffuse mixed cell type.  He completed his 
definitive treatment for the disease in January 1997, and 
currently there is no evidence of any active disease.  As 
such, there is no basis for a 100 percent rating under 
Diagnostic Code 7715.  38 C.F.R. § 4.117, Diagnostic Code 
7715.

Although the record indicates no recurrence of non-Hodgkins 
lymphoma of the tongue, among the presently existing 
residuals of the veteran's previous chemotherapy and 
radiation treatment for his condition is xerostomia (dry 
mouth.)  According to the veteran, this side affect has 
significantly impacted his ability to communicate as a 
minister, in addition to affecting his swallowing and ability 
to eat solids without drinking water.  Based on the veteran's 
assertions, in conjunction with the medical evidence of 
record, the application of Diagnostic Code 7202 for loss of 
the tongue in whole or part may be considered, by analogy, in 
this present case.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence.); 38 C.F.R. § 4.20, 4.27 (2000).

Under Diagnostic Code 7202, the loss of whole or part of the 
tongue warrants a 100 percent evaluation with inability to 
communicate by speech.  The loss of one-half or more of the 
tongue warrants a 60 percent evaluation , and a marked speech 
impairment warrants a 30 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7202.

The Board notes that the veteran in this case has lost no 
part of his tongue, but medical examination and statements 
show the veteran has currently been diagnosed with xerostomia 
(dry mouth), which is of a permanent nature.  In 
correspondence dated in October 2000, the veteran's treating 
physician indicated the veteran's saliva production was 
approximately 20 to 25 percent that of a normal unradiated 
person.  He further advised that the current medication, 
which is best suited to alleviate the veteran's dry mouth 
side effects, appears to have no affect whatsoever on the 
veteran.  Consequently, the veteran's side effects affect him 
to the point he is able to swallow liquids without 
difficulty, but solids remain very difficult to handle 
secondary to his dry mouth.  In addition, the veteran has 
increased difficulty with pronunciation secondary to scar 
tissue formation in the posterior pharynx and oral tongue due 
to his previous radiation and chemotherapy treatment.

According to the physician the veteran's xerostomia condition 
has significantly impacted his ability to communicate as a 
minister both in regards to conducting a sermon, or otherwise 
carrying on extended discussions when counseling.  In June 
2001, the veteran testified that, on a daily basis, he is 
required to monitor his speech very carefully because the 
loss of saliva affects his speech almost immediately on the 
occasions he has to speak for extended periods of time.  In a 
counseling situation, the veteran indicated that he has to 
keep his responses to a minimal.  Moreover, he does not 
participate in the liturgy, in order to save his saliva for 
the sermon.  Lastly, the veteran advised that because of his 
voice, he no longer participates in the singing of hymns.  In 
light of the veteran's profession as a minister and the 
significant impact on his ability to communicate in his 
chosen profession, the veteran's treating physician opined 
that the veteran's xerostomia was a severe disability, as 
well as permanent.  Based on the veteran's subjective 
complaints in conjunction with the objective medical findings 
and opinions of record, the Board finds that an initial 30 
percent rating, and no higher, is warranted in this case for 
the veteran's current speech impairments, incurred as the 
result of his chemotherapy and radiation treatment for non-
Hodgkins lymphoma of the tongue.

In the same regard, the Board notes that although there is 
evidence on file showing the presence of increased 
symptomatology and the veteran has put forth the argument 
that as a clergyman, he can not conduct a sermon or otherwise 
carry on an extended discussion due to this increased 
symptomatology, the Board nevertheless finds that an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director for 
Compensation and Pension Service for consideration of an "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Currently, the record does not reflect that the veteran's 
residuals of non-Hodgkins lymphoma of the tongue has recently 
required him to undergo hospitalization, as the disease is 
not now active.  While the veteran's residuals , in 
particular xerostomia, have caused the veteran some 
impairment as a clergyman, there is no evidence indicating he 
has had a marked interference with employment so as to render 
impractical the application of the regular schedular 
standards under 38 C.F.R. § 4.114, Diagnostic Code 7202.  The 
veteran has testified that while counseling, he keeps his 
responses to a minimal, however he has not discontinued to 
help others.  Although he is limited regarding some of the 
larger appointments where as a clergyman he would be asked to 
speak more frequently, the veteran indicated that he is 
comfortable going to places where he has the support on the 
part of the laity for worship services.  Lastly, he advised 
that saving his saliva by not participating in the liturgy 
affords him the opportunity to participate in the sermon.  
Based on the veteran's testimony, the Board finds that the 
aforementioned assignment of a 30 percent schedular rating, 
under 38 C.F.R. § 4.114, Diagnostic Code 7202 has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected residuals of non-Hodgkins 
lymphoma of the tongue.

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 30 percent rating reflects the highest 
degree of impairment shown since the date of the grant of 
service connection.  As such, the rating should be effective 
since that time.  Therefore, there is no basis for staged 
rating in the present case.

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, lay evidence, and medical 
evidence, as well as the legal criteria in the rating 
decision, statement of the case, and VA letters issued during 
the pendency of the appeal.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The veteran has also 
undergone two VA examinations, and copies of the reports have 
been associated with the file.  The RO has requested and 
obtained both VA and private medical records and reports.  
Additionally, the veteran was scheduled for a Central Office 
hearing before the undersigned Board Member.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C. § 5103A, 
5107).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 30 percent rating for residuals of non-
Hodgkins lymphoma of the tongue is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

